DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment filed, 05 March 2021, of application filed, with the above serial number, on 10 February 2020 in which no claims have been amended. Claims 1-20 are pending in the application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (hereinafter “Gilson”, 2016/0173941) in view of Patel et al (hereinafter “Patel”, 2017/0006252).


receive a first request to activate a skip mode (at least paragraph 43; Fig. 5; user preference to play episode with or without (skipmode) related content);
receive a second request for playback of a new media content item (at least paragraph 31, 33-34, 41; user request to provide an episode or related media content subsequent to previous episode requested by user, content output provided in play mode or with content skipped);
in response to receiving both the first request and the second request: 
determine an association between the new media content item and a particular title of a plurality of titles, each title associated with a respective plurality of media content items and a respective stored set of skip rules indicating a respective set of normalized skip indexes for the title (at least paragraph 31, 43, 36; a request may be received to provide an episode of a series. For example, the episode may be an episode of a series that is subsequent to an episode previously requested and/or viewed by the user; a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Similarly, it can be determined whether the user watches the recap sequence to an episode. After patterns in user behavior are learned, the user preference may be updated automatically; user of computing device 200 skips or fast forwards through segments, segment having a beginning and 
activate the respective stored set of skip rules associated with the particular title, such that, during playback of the new media content item, portions of the new media content item are automatically skipped in accordance with the respective set of normalized skip indexes for the particular title (at least paragraphs 33-34, 41 and 43; episode of related content provided with skipped (eg. recap sequence) segment).
Gilson teaches a user skips through segments of frames, frames including recap sequence, identifying user behavior that the user does not want to watch recap sequence, providing next episode with skipped over recap sequence; see par. 22, Fig. 3: beginning frame of 301; at least paragraph 43, 35-36), but fails to explicitly disclose each respective set of normalized skip indexes generated by collecting user inputs indicating skipping of portions of the respective plurality of media content items received during playback of the respective plurality of media content items, and normalizing the user inputs across the respective plurality of media content items in accordance with respective start and end indexes of the respective plurality of media content items. 
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Patel.
Patel discloses, in an analogous art, using crowdsourced information to determine skip forward operations of a media asset which are input reasonably close in 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Patel’s time interval and crowdsourced skipping timing with Gilson, as Patel indicates each location within a recording may signify an occurrence of an event that may be of interest to the user, and as this would allow a recording to have multiple events, eg. commercials, that a user skips over a plurality of times, for each commercial to be determined to have a skip start and end index, using multiple other users skip commands as a valuable resource to determine what an end user would want to skip when viewing the same media asset.
 start and end locations of each command, with respect to the beginning of playback of media asset 508. Such commands may include skip-forward commands, skip-back commands, pause commands, play commands, and the like. Control circuitry 304 may collect crowdsourcing data from each user that has previously viewed media assets).
As per Claim 3. The system of claim 2, wherein the normalizing the user inputs comprises normalizing the plurality of sets of skip start and end indexes across the respective plurality of media content items for each of the plurality of titles in accordance with grouping those of the plurality of sets of skip start and end indexes deemed to cover same respective portions of the media content items (at least Patel paragraph 113-116, 100, 140-147 “control circuitry 304 cross-references the full name of media asset 508 (e.g., “The Big Bang Theory, Season 7, Episode 1”) to determine whether any crowdsourcing skip-forward data associated with media asset 508 can be identified. 
As per Claim 4. The system of claim 3, wherein the grouping comprises performing an index grouping operation to identify those of the plurality of sets of skip start and end indexes deemed to fall within a predetermined threshold of each other with reference to associated ones of the media content items (at least Patel paragraph 113-116; using crowdsourced information to determine skip forward operations of a media asset which are input reasonably close in time to the user’s skip forward location, such time interval can be defined but within a window as shown in Fig. 9, and similarly such determinations being for skip-back commands; control circuitry 304 determines all entries in the crowdsourcing database that contain data detailing skip-forward operations ending within a time interval 918 for searching crowdsourced overshoot offset data in media asset 508. Control circuitry 304 defines the time interval 918 for searching crowdsourced overshoot offset data to identify only those skip-forward operations crowdsourced in media asset 508 which terminated reasonably close in time to the user's skip-forward location 908. Control circuitry 304 may define the time interval for searching crowdsourced overshoot offset data in various ways. For example, control circuitry 304 calculates the time interval for searching crowdsourced overshoot offset 
As per Claim 5. The system of claim 1, further comprising instructions to: generate a prompt for display to the user to indicate an option to activate the skip mode, wherein the first request is received responsive to the prompt (at least Patel Fig. 6A-6C; Gilson paragraph 43; Fig. 5; user preference to play episode with or without (skipmode) related content; Gilson teaches a user can set a preference (via playback device, ie. interface) whether or not to play episode with related content or without and skipped, Patel more clearly shows that each episode an interface is displayed on whether to skip content for a play request).
As per Claim 6. The system of claim 5, wherein the prompt is generated in response to receiving the second request (at least Patel Fig. 6A-6C; Patel teaches an episode is requested for playback, the user is then prompted for skip instructions for playing it back).
As per Claim 7. The system of claim 5, wherein the first request is received during playback of the new media content item (at least Patel paragraph 95; after viewing media asset 508 (e.g., the episode of “The Big Bang Theory”) for three minutes, the user encounters a block of commercials in the playback of the media asset 508. As the user may be uninterested in viewing the block of commercials and instead may want to return to viewing the episode as quickly as possible, the user may issue a skip-forward command. Control circuitry 304 may detect the skip-forward command by detecting a command entered by way of user input interface 310, which, in some 
As per Claim 8. The system of claim 1, further comprising instructions to: collect, during playback of the new media content item, additional user input indicating an additional set of skip start and end indexes to skip an additional portion of the new media content item; and store the additional set of skip start and end indexes in relation to the particular title (at least paragraph 43; the user preference may be learned, based on a past behavior of the user. For example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Similarly, it can be determined whether the user watches the recap sequence to an episode. After patterns in user behavior are learned, the user preference may be updated automatically…the user preference may include information about the user's preference for viewing related episode content for a particular episode series, for example, by title of the series. In the example illustrated, at step 503, it may be determined whether or not the user prefers episodes to be delivered with related episode content. If the decision at step 503 is that the episode should be provided with related content, step 505 may include outputting the episode with the related content. If the user preference is for episodes to be delivered without related episode content, the method may continue to step 504).

As per Claim 10. The system of claim 1, wherein the instructions to activate the respective stored set of skip rules comprise, in association with each of at least some of the respective set of normalized skip indexes for the particular title, instructions to: determine a skip start frame and a skip end frame of the new media content item corresponding to the respective set of normalized skip indexes for the particular title; and read metadata of a frame of the new media content item between the skip start frame and the skip end frame to determine whether the metadata indicates commercial programming, wherein one of the portions of the new media content item corresponding to the respective set of normalized skip indexes is automatically skipped in accordance with whether the metadata indicates commercial programming (at least paragraph 20-21, 25; an episode 300 may be comprised of several segments, i.e. audio, video, etc., including a recap sequence 301, an opening credit sequence 302, a title sequence 303, an advertisement 304, program content 305, a trailer 306 and a closing credit sequence 307. As disclosed above, related episode content may include segments other than the program content segment; Each segment in an episode may be identified or located through use of meta-data, for example, which may be associated with each segment. Continuing this example, meta-data might contain a label, such as “title sequence” or “opening credit sequence” to identify the segment so that it can be located; An 
Claims 11-20 do not, in substance, add or define any additional limitations over claims 1-10 and therefore are rejected for similar reasons, supra.

Response to Arguments
Applicant's arguments filed 05 March 2021 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Gilson and Patel do not teach the normalized skip indexes as claimed in claim 1. In particular, Applicant argues that Patel’s crowdsourcing-averaged skip-forward duration is completely different from the normalized skip timings in Applicant’s claims. Applicant also notes that Patel discusses content grouping based on genre. Finally, Applicant argues Patel does not seem concerned at all with “start or end indexes of the title”.
Gilson is relied on for teaching the user skipping segments and such segments being with regard to a particular group of titles (at least paragraph 31, 43, 36) “a request may be received to provide an episode of a series. For example, the episode may be an episode of a series that is subsequent to an episode previously requested and/or viewed by the user; a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through”. 
with specific media assets.” Thus, the argument that Patel is content grouping by genre is not persuasive as Gilson is teaching the content items being associated with a particular title, and Patel teaches the content items being associated with specific media assets, and in some manner related, if by genre, etc.
Applicant’s argument that Patel isn’t concerned with ‘start or end indexes of the title’ is not clear as, first the claims do not recite the indexes are of the title, in fact the claims do not recite what the start and end indexes are in reference to, only that they are broadly respective. Par. 28 of the specification provides that ‘second index specifies an end of a skipped portion of the media content 110…the media device 120 has stored at least one set of start and end indexes 210 for an item of media content 210’. And the claim also appears to recite a plurality of respective start and end indexes for a media content item, thus the start and end indexes clearly are not of the title if such refers to the beginning of a media content item and ending of a media content item, for example. Also, the start and end indexes are of the title as they are related and associated with the title. 
Patel teaches “For example, in the case of media asset 508, the crowdsourcing database contains data based on commands issued by each user that viewed media asset 508, as well as timestamps associated with the start and end locations of each command, with respect to the beginning of playback of media asset 508”. As seen here, Patel is teaching indexes/locations with the timestamps associated with the start and end of the command they are entering ‘commands may include skip-forward commands, skip-back commands, pause commands, play commands, and the like.’ And that such commands are with respect to the beginning of playback of the media asset. 
The specification describes such normalizing in par. 29-31 including:
In the block 345, the media device 120 normalizes start and end indexes 210 that were grouped together after being deemed to cover a same portion of each of a plurality of media content 110 items associated with a title as described above. In this context, normalizing respective indexes means assigning a same value to each of the indexes 210, e.g., a same value may be assigned to start indexes 210 deemed to designate a portion of media content 110 items, and a second same value may be assigned to end indexes 210 deemed to designate the portion of media content 110 items.

Thus “normalizes start and end indexes 210 that were grouped together after being deemed to cover a same portion” is taught with Patel as Patel teaches (par 114) “control circuitry 304 determines all entries in the crowdsourcing database that contain data detailing skip-forward operations ending within a time interval 918 for searching crowdsourced overshoot offset data in media asset 508. Control circuitry 304 defines the time interval 918 for searching crowdsourced overshoot offset data to identify only those skip-forward operations crowdsourced in media asset 508 which terminated reasonably close in time to the user's skip-forward location 908”.
And “normalizing respective indexes means assigning a same value to each of the indexes 210, e.g., a same value may be assigned to start indexes 210 deemed to designate a portion of media content 110 items, and a second same value may be assigned to end indexes 210 deemed to designate the portion of media content 110 items” is taught by Patel as Patel teaches that with respect to the discussion in par. 113-
Regarding the argument that Patel’s crowdsourcing-averaged skip-forward duration is completely different from the normalized skip timings in Applicant’s claims. The claim recites “each respective set of normalized skip indexes generated by collecting user inputs indicating skipping of portions of the respective plurality of media content items received during playback of the respective plurality of media content items. There is no claimed normalized skip ‘timings’, but rather the normalized skip indexes are generated from user inputs/commands skipping portions. Patel clearly teaches skip-forward duration, with such durations being portions, being computed from the user commands and the timings as shown in Fig. 9 and described as location.
Examiner notes par. 21 of Negron et al 20090093278 (see 892) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY G TODD/Primary Examiner, Art Unit 2457